In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00318-CR
                               __________________

                        KYLE GENE CHISM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 356th District Court
                       Hardin County, Texas
                       Trial Cause No. 25532
__________________________________________________________________

                          MEMORANDUM OPINION

       In an open plea, appellant Kyle Gene Chism pleaded guilty to evading arrest

or detention with a motor vehicle. After conducting a sentencing hearing, the trial

court found the two prior felonies included in the enhancement paragraphs in the

State’s Notice of Intent to Enhance to be true and assessed Chism’s punishment at

thirty-two years of confinement.

      Chism’s appellate counsel filed an Anders brief that presents counsel’s

professional evaluation of the record and concludes that the appeal is frivolous. See

                                         1
Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On January 5, 2002, we granted an extension of time for Chism

to file a pro se brief. Chism filed a pro se letter in response. The Court of Criminal

Appeals has held that we need not address the merits of issues raised in Anders briefs

or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005). Rather, an appellate court may determine either: (1) “that the appeal is wholly

frivolous and issue an opinion explaining that it has reviewed the record and finds

no reversible error[;]” or (2) “that arguable grounds for appeal exist and remand the

cause to the trial court so that new counsel may be appointed to brief the issues.” Id.

      We have determined the appeal is wholly frivolous. We have independently

reviewed the appellate record, and we agree with counsel’s conclusion that no

arguable issues support the appeal. See id. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1

      AFFIRMED.

                                                      _________________________
                                                         W. SCOTT GOLEMON
                                                             Chief Justice
Submitted on April 19, 2022
Opinion Delivered May 18, 2022
Do Not Publish
Before Golemon, C.J., Kreger and Horton, JJ.

      1
        Chism may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2